Exhibit 24.1 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS:That the undersigned, a director or officer, or both, of Acxiom Corporation (“Acxiom”), acting pursuant to authorization of the Board of Directors of Acxiom, hereby appoints Catherine L. Hughes and Jerry C. Jones, or any one of them, attorneys-in-fact and agents for me and in my name and on my behalf, individually and as a director or officer, or both, of Acxiom, to sign a Registration Statement on Form S-8, together with all necessary exhibits, and any amendments (including post-effective amendments) and supplements thereto, to be filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, with respect to the issuance and sale of 4,000,000 shares of Common Stock, $.10 par value per share, of Acxiom to be issued and delivered in accordance with the Amended and Restated 2005 Equity Compensation Plan of Acxiom Corporation, and generally to do and perform all things necessary to be done in connection with the foregoing as fully in all respects as I could do personally. IN WITNESS WHEREOF, I have hereunto set my hand as of the 6th day of August, 2013. Signed:/s/ John L. Battelle Name:JOHN L. BATTELLE, Director Signed: /s/ Timothy R. Cadogan Name:TIMOTHY R. CADOGAN, Director Signed: /s/ William T. Dillard II Name:WILLIAM T. DILLARD II, Director Signed: /s/ Richard P. Fox Name: RICHARD P. FOX, Director Signed:/s/ Jerry D. Gramaglia Name:JERRY D. GRAMAGLIA, Director (Non-Executive Chairman of the Board) Signed:/s/ Ann Die Hasselmo Name:ANN DIE HASSELMO, Director Signed: /s/ William J. Henderson Name:WILLIAM J. HENDERSON, Director Signed: /s/ Scott E. Howe Name: SCOTT E. HOWE, Director and Chief Executive Officer (principal executive officer) Signed:/s/ Clark M. Kokich Name: CLARK M. KOKICH, Director Signed:/s/Warren C. Jenson Name:WARREN C. JENSON, Chief Financial Officer & Executive Vice President (principal financial and accounting officer)
